Citation Nr: 0102987	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-17 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
entire body.

2.  Entitlement to a compensable evaluation for maxillary 
sinusitis.
 
3.  Entitlement to an increased evaluation for bilateral 
epicondylitis status post surgical decompression and nerve 
release, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for a dental condition 
as secondary to the service connected disability of 
sinusitis.

5.  Entitlement to service connection for arthritis of the 
right thumb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1972 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied reopening of the veteran's 
claim for entitlement to service connection for arthritis of 
the entire body, and denied entitlement to service connection 
for arthritis of the right thumb.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
amended the provisions of 38 U.S.C.A. § 5107 to eliminate the 
well-grounded claim requirement.  VA is now required to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits.  VA shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  However, VA may decide a 
claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in 
establishment of entitlement.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The veteran's claim for entitlement to service connection for 
deteriorating condition of the skeletal system to include 
arthritis was denied in a rating decision dated June 1995.  A 
notice of disagreement was received in July 1995.  A 
statement of the case (SOC) was not issued by the RO.  A 
March 1999 rating decision styled the issue as whether new 
and material evidence had been submitted to reopen the 
veteran's claim of entitlement to service connection for 
arthritis of the entire body; the claim was denied on the 
basis that no new and material evidence had been submitted.  
The Board observes, however, that the RO incorrectly framed 
the issue as whether new and material evidence had been 
submitted, as there had never been a final decision 
concerning the veteran's claim of entitlement to service 
connection for arthritis of the entire body.  As such, the 
issue is as styled on the front page of this decision.  In 
addition, subsequent evidence concerning this issue has been 
submitted by the veteran since the June 1995 decision.  In 
such cases, the Board is required to remand this issue to the 
RO for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

In connection with the June 1995 rating decision, the RO also 
denied increased ratings for maxillary sinusitis rated as 0 
percent (noncompensable) disabling, bilateral epicondylitis 
status post surgical decompression and nerve release rated as 
10 percent disabling and service connection for dental 
condition as secondary to the service-connected disability of 
sinusitis.  A SOC was issued as to these issues in June 1995 
and the veteran's VA Form 9 (Appeal to Board of Veterans' 
Appeals) was received in July 1995.  The Board notes that the 
RO did not certify as issues on appeal the above cited 
issues.  Although the issues are in appellate status the 
claims file contains records of medical treatment involving 
these issues since the June 1995 rating decision was issued.  
Furthermore, the Board notes that the criteria for evaluating 
sinusitis and bilateral epicondylitis status post surgical 
decompression and nerve release were revised after the 
issuance of the June 1995 rating decision.  There has also 
not been recent examinations pertaining to the service 
connection issue or the increased rating issues.  Therefore, 
the Board believes that further development of the medical 
record is necessary with regard to these issues.

In addition, the veteran contends that she developed 
arthritis of the right thumb while bowling in service.  
Service medical records indicate that the veteran was seen in 
December 1972 for complaints of pain in her right thumb.  
There was no morning stiffness, no swelling or ecchymosis, 
and the veteran complained of pain on motion.  The 
examination revealed no history of trauma.  The impression 
was arthritis of questionable etiology and Tylenol was 
prescribed.  X-rays were negative for any arthritis or 
fractures.  Service medical records show no other complaints 
or findings concerning the right thumb.  

A January 1989 x-ray report from Corpus Christi Naval 
Hospital revealed mild osteoarthritis of the left hand.

Private medical records from Dr. Petros in July 1994 revealed 
mild evidence of osteoarthritis to the veteran's distal 
interphalangeal joints.  July 1996 records from Dr. Petros 
indicate that the veteran was having more problems with her 
right thumb than her left.  The examiner noted that the 
veteran appeared to have De Quervain's tenosynovitis and she 
had positive Finkelstein's maneuver to the right thumb.  

VA hospital records dated October 1998 show that the veteran 
underwent right thumb CMC arthroplasty, LRTI.  A VA 
examination dated January 1999 showed a diagnosis of end 
stage CMC arthritis on the right thumb.  

In a letter from Dr. Runyan dated July 2000, he indicated his 
assessment as right thumb arthritis noting it was related to 
an overuse type of injury and could be related to the sports 
service with which she was connected in the military.

Although the veteran was afforded a VA examination in January 
1999, in which a diagnosis of end stage CMC arthritis on the 
right thumb was rendered, there was no etiology opinion 
rendered.  The Board believes that further development of the 
medical record is necessary with regard to the issue of 
entitlement to service connection for arthritis of the right 
thumb.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should issue a statement of 
the case to the veteran and her 
representative addressing the issue of 
entitlement to service connection for 
arthritis of the entire body.  The 
veteran and her representative should be 
clearly advised of the need to file a 
timely substantive appeal with respect to 
the June 1995 rating decision.  If the 
veteran thereafter submits a timely 
substantive appeal with respect to this 
issue, the RO should undertake any other 
indicated development as needed to 
include a VA examination.

2.  Any VA medical records (not already 
of record), to include those records 
indicated in the veteran's July 1995 VA 
Form 9, documenting ongoing treatment for 
maxillary sinusitis; bilateral 
epicondylitis status post surgical 
decompression and nerve release; a dental 
condition as secondary to the service-
connected disability of sinusitis; and 
arthritis of the right thumb should be 
associated with the claims file.

3.  The veteran and her representative 
should be contacted and asked to furnish 
the names and addresses of any private 
medical care providers, to include those 
indicated in the veteran's July 1995 VA 
Form 9, who have treated the veteran for 
her maxillary sinusitis; bilateral 
epicondylitis status post surgical 
decompression and nerve release; a dental 
condition as secondary to the service-
connected disability of sinusitis; and 
arthritis of the right thumb.  After 
obtaining appropriate consent from the 
veteran for the release of medical 
records, the RO should contact any 
medical care providers reported by the 
veteran and request copies of pertinent 
records.  The RO should comply with 
notice and duty to assist provisions of 
the VCAA, specifically as it relates to 
obtaining medical documentation 
identified by the veteran.

4.  The veteran should be scheduled for 
special VA examinations to ascertain the 
severity of the veteran's maxillary 
sinusitis and bilateral epicondylitis 
status post surgical decompression and 
nerve release.  The veteran should also 
be scheduled for a special VA orthopedic 
examination to ascertain the nature and 
etiology of the veteran's arthritis of 
the right thumb.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The veteran's increased 
rating claims must also be reviewed by 
the RO in light of the regulatory changes 
dealing with the pertinent rating 
criteria as well as under the applicable 
regulations in effect when the veteran's 
claims were filed.  As to any arthritis 
of the right thumb found to be present, 
after reviewing the claims file (to 
include service medical records), the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any such current disorder is related 
to the veteran's military service.

5.  The veteran should be scheduled for a 
special VA examination to ascertain the 
nature and etiology of the veteran's 
dental disorder.  The examiner is 
requested to comment on the following 
questions: 1) what is the nature and 
extent of the veteran's current dental 
disorder, if any; 2) whether it is at 
least likely as not that any current 
dental disorder is related to the service 
connected maxillary sinusitis disability, 
or, whether the veteran's current dental 
disorder was caused by an incident of 
military service.  Again, it is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.

6.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims of 
entitlement to service connection for 
arthritis of the entire body; a dental 
condition as secondary to the service-
connected disability of sinusitis; 
arthritis of the right thumb, and 
entitlement to an increased rating for 
maxillary sinusitis and bilateral 
epicondylitis status post surgical 
decompression and nerve release, can be 
granted.  The RO should furnish the 
veteran and her representative with an 
appropriate supplemental statement of the 
case addressing any issues which remain 
denied.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The purpose of this remand is to assist the veteran and to 
ensure a proper record for appellate review.  The veteran and 
her representative are free to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals
	Board of Veterans' Appeals

 



